105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas ROSS, Petitioner--Appellant,v.Willie James THOMPSON, Warden;  Federal CorrectionalInstitute--Morgantown, Respondents--Appellees.
No. 96-6776.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1996.Decided Jan. 14, 1997.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-96-48-1)
Douglas Ross, Appellant Pro Se.
Rita R. Valdrini, Assistant United States Attorney, Wheeling, West Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Douglas Ross appeals the district court's order denying relief on his 28 U.S.C. § 2241 (1994) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Ross v. Thompson, No. CA-96-48-1 (N.D.W.Va. May 1, 1996).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 In light of this disposition, Appellant's motions to expedite and for bail pending appeal are denied as moot